t c summary opinion united_states tax_court nanette j martarano and david martarano petitioners v commissioner of internal revenue respondent docket no 2960-13s filed date nanette j martarano and david martarano pro_se carlton w king for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered in this case is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ joint income_tax for taxable_year the issues are whether petitioners are entitled to deductions for the other expenses reported on the schedules c profit or loss from business filed with their return and whether they are entitled to the unreimbursed employee expense deduction claimed on the schedule a itemized_deductions filed with their return additionally at the conclusion of the trial respondent’s attorney orally moved to conform the pleadings to the proof to assert the accuracy-related_penalty pursuant to sec_6662 due to negligence in this case we must decide whether to grant respondent’s motion and if we grant it whether petitioners are liable for the accuracy-related_penalty under sec_6662 background the parties have stipulated some of the facts in this case and the court took the stipulation of facts filed by the parties and the exhibits attached thereto into evidence the stipulation of facts and the exhibits are incorporated herein by reference petitioners resided in the state of massachusetts at the time they filed their petition when this case was called for trial mrs martarano petitioner appeared but mr martarano did not petitioner describes herself as a tax professional she has worked for h_r block for five years and she is working to become an enrolled_agent of the internal_revenue_service petitioners made a single return jointly of their income_tax for taxable_year on their return they reported compensation of dollar_figure that was paid to petitioner by h_r block eastern enterprises and compensation of dollar_figure that was paid to her by bath body works llc they also reported compensation of dollar_figure that was paid to mr martarano by w b mason co inc a company engaged in the distribution of office products petitioners’ income_tax return was filed electronically on date the parties attached to the stipulation of facts a copy of petitioners’ return that was based upon respondent’s transcript of the return as filed according to respondent’s transcript three schedules c were filed for the same activity avon independent sales sometimes referred to herein as avon sales the income and expenses reported on the schedules c are as follows item avon sales avon sales avon sales gross_receipts or sales dollar_figure dollar_figure costs of goods sold gross_profit other income gross_income car and truck expenses office expense meals and entertainment other expenses total expenses net profit or lo sec_127 big_number big_number big_number big_number -0- -0- -0- -0- dollar_figure big_number -big_number -big_number -big_number as shown above the first two schedules c are identical the sum of the four expense categories reported on each of those two schedules c is dollar_figure or dollar_figure less than the total expenses listed on the transcript for each of those schedules c dollar_figure it is not clear why there is a difference petitioners’ return included a schedule a on which they claimed excess miscellaneous_itemized_deductions of dollar_figure petitioners claim that these deductions relate to unreimbursed employee_expenses from mr martarano’s employment with w b mason co inc in the notice_of_deficiency issued to petitioners for respondent disallowed the deduction for the other expenses claimed on each of the three schedules c for avon sales respondent also disallowed the deduction for the unreimbursed employee_expenses claimed on schedule a the adjustments determined in the notice_of_deficiency are as follows adjustments to income schedule c avon indep sales other expenses schedule c avon indep sales other expenses schedule c avon indep sales other expenses excess miscellaneous_itemized_deductions total adjustments amount dollar_figure big_number big_number big_number dollar_figure according to the notice_of_deficiency the reason for each of the above adjustments is that petitioners had not substantiated the expenses reported as to each adjustment the notice_of_deficiency stated as follows since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown we note that the adjustment made in the notice_of_deficiency to each of the two identical schedules c was to disallow the other expenses of dollar_figure thus in effect respondent allowed a deduction of dollar_figure for the expenses reported on each of those schedules c during the audit of petitioners’ return and at trial petitioner claimed that respondent’s transcript of their return is incorrect according to petitioner petitioners had filed four schedules c with the return not the three schedules c for avon sales that are described in respondent’s transcript of the return and the notice_of_deficiency petitioner’s assertion that respondent’s transcript of petitioners’ return is incorrect contradicts the stipulation of facts to which respondent’s transcript of petitioners’ return is attached as an exhibit petitioner did not introduce copies of the four schedules c that she claims to have electronically filed but they are described in respondent’s pretrial memorandum and are depicted below schedules c--on audit avon indep sales--mrs beachbody sales--mrs beachbody sales--mr numis sales--mr gross_receipts or sales cost_of_goods_sold gross_profit other income gross_income car and truck expenses office expense meals and entertainment other expenses dollar_figure big_number -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure dollar_figure -0- -0- -0- -0- dollar_figure unknown expense total expenses big_number -0- net_profit_or_loss -big_number -0- -595 big_number -big_number as shown in the column headings of the above schedule petitioner claimed that she had conducted the activities entitled avon independent sales and beachbody sales and that her husband had conducted the activities entitled beachbody sales and numis sales we note that the aggregate other expenses reported on the above four schedules c is dollar_figure on the other hand the aggregate other expenses reported on the three schedules c as to which adjustments were made in the notice_of_deficiency amounted to dollar_figure at trial petitioner sought to introduce documents in support of the deductions claimed on the above four schedules c and in effect she conceded the difference between the aggregate other expenses claimed as a deduction on the two sets of schedules c dollar_figure dollar_figure dollar_figure we also note that petitioners had pursued a prior case in this court involving similar issues for taxable years and see martarano v commissioner t c summary opinion like the instant case that case dealt with petitioners’ claim to be entitled to deduct business_expenses on a schedule c filed with their return it also dealt with deductions claimed on their schedule a for unreimbursed employee business_expenses attributable to mr martarano’s employment at the start of trial in this case petitioner admitted that after filing her petition she did not contact respondent’s attorney and she failed to respond to the numerous attempts of respondent’s attorney to contact her in addition petitioner did not respond to respondent’s so-called branerton_letter in which respondent offered to begin informal discussions and discovery through a pretrial settlement conference the name of that letter is derived from a case decided by this court entitled 61_tc_691 in which the court stressed the importance of the voluntary exchange of necessary facts documents and other data between the parties as an aid to the more expeditious trial of cases as well as for settlement purposes by failing to contact respondent’s attorney before trial petitioner disregarded the court’s instructions in the standing pretrial notice that the parties should meet and try to settle the case that petitioner should p rovide copies of documents to the irs and that the parties should agree in writing stipulate about all relevant facts and documents that are not in dispute it was not until three days before the calendar call that respondent’s attorney received a packet of documents from petitioner at trial petitioner also sought to introduce other documents not included in the packet and not provided to respondent’s attorney before trial in an attempt to assure the fairness of these proceedings the court did not accept into evidence any document that was not included in the packet of documents provided to respondent’s attorney before trial furthermore the court did not accept into evidence copies of petitioners’ personal bank statements that had been substantially altered by redaction petitioners had not shown the original statements to respondent’s attorney before trial and she did not have them available for inspection in court see phillips v commissioner tcmemo_2013_250 at discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a petitioners have not claimed and the record does not establish that sec_7491 applies to shift the burden_of_proof to respondent as to any relevant factual issue thus petitioners must establish that they are entitled to the deductions claimed on their schedules c as other expenses and that they are entitled to a deduction for the unreimbursed employee_expenses claimed on their schedule a see rule a sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved and is necessary if it is appropriate and helpful for the development of the business e g 308_us_488 the taxpayer is required to maintain sufficient records to substantiate the expenses claimed sec_6001 sec_1_6001-1 income_tax regs the taxpayer bears the burden of substantiation 65_tc_87 aff’d 540_f2d_821 5th cir in general no deduction is permitted for personal living or family_expenses sec_262 certain types of deductions including those relating to listed_property require the taxpayer to meet more stringent substantiation requirements see sec_274 50_tc_823 aff’d 412_f2d_201 2d cir as to deductions relating to listed_property the taxpayer must substantiate by either adequate_records or by sufficient evidence corroborating his or her own statement the amount of the expense the time and place each expense was incurred and the business_purpose of each expense sec_274 sec_1_274-5t and c temporary income_tax regs fed reg date to meet the adequate_records test under sec_274 and the relevant regulations the taxpayer must maintain an account book a diary a log a statement of expense trip sheets or similar records and documentary_evidence such as receipts or bills which in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required the probative value of written evidence is greater the closer in time it relates to the expenditure or use id subpara see also larson v commissioner tcmemo_2008_187 in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish an element a by his or her own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date deductions for other expenses reported on the schedules c for petitioner’s avon sales and beachbody sales activities as mentioned above respondent’s transcript of petitioners’ joint_return for shows that petitioners had filed three schedules c for avon sales two of which were identical respondent determined in the subject notice_of_deficiency that petitioners are not allowed deductions for the other expenses claimed on those schedules c in the aggregate amount of dollar_figure at trial petitioner asserted that respondent’s transcript of petitioners’ return is wrong according to petitioner her return actually included four schedules c a schedule c for each of her two activities avon sales and beachbody sales and a schedule c for each of mr martarano’s two activities beachbody sales and numis sales petitioner sought to substantiate the other expenses that according to petitioner were reported on the four schedules c petitioner did not attempt to substantiate the other expenses reported on the three schedules c for avon independent sales that according to respondent’s transcript of account were filed with petitioners’ return for in order to substantiate the other expenses reported on the schedules c for petitioner’s avon sales and beachbody sales activities petitioners must show at a minimum that the expenses are ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see sec_162 petitioners did not present any list statement or ledger of the expenses that were included in the other expenses claimed as deductions on petitioner’s two schedules c as to the other expenses claimed as deductions on petitioner’s schedules c we find that petitioners have failed to carry their burden_of_proof in many if not in most cases the receipts and documentation on which petitioners relied to establish that the expenses had been paid_or_incurred during the taxable_year were not admitted into evidence furthermore petitioner’s testimony was too vague incomplete and insufficient to establish that any of the subject expenses was directly connected with or pertaining to the taxpayer’s trade_or_business and thus constituted an ordinary and necessary business_expense with respect to avon sales or beachbody sales see sec_1_162-1 income_tax regs finally petitioners failed to show that the expenses were not incurred primarily for personal purposes see sec_262 it was evident at the start that petitioner’s approach to the trial of this case presented an issue of whether her proof would be relevant to the adjustments determined in the notice_of_deficiency and of whether she should be permitted to contradict respondent’s transcript of her return a document included in the stipulation of facts see rule e nevertheless the court permitted petitioner to proceed as it turned out as discussed above petitioners failed to substantiate any expenses allegedly incurred by petitioner’s avon sales or beachbody sales activities furthermore petitioners did not attempt to substantiate the other expenses claimed as deductions on the three schedules c for avon independent sales accordingly we hereby sustain respondent’s determination with respect to petitioner deductions claimed on mr martarano’s schedules c for beachbody sales and numis sales and on petitioners’ schedule a for mr martarano’s unreimbursed employee_expenses mr martarano did not appear at trial and he did not testify during these proceedings as a result mr martarano was not available to explain how the claimed expenses were ordinary and necessary business_expenses with respect to his beachbody sales and numis sales businesses or with respect to his employment with w b mason accordingly we sustain respondent’s determination disallowing these expenses just as we did in the case of mr martarano’ sec_2010 expenses see martarano v commissioner t c summary opinion respondent’s motion to conform the pleadings to raise the issue of petitioners’ liability for the accuracy-related_penalty as mentioned above respondent orally moved to amend the pleadings to conform them to the evidence and thereby to raise the issue of whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent’s attorney did not cite any authority for his motion but we assume that it is based on rule b which provides as follows issues tried by consent when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues in deciding whether an issue was tried by implied consent within the meaning of rule b the court considers whether the implied consent results in unfair surprise or prejudice to the nonmoving party and prevents that party from presenting evidence that might have been introduced if the issue had been timely raised e g phillips v commissioner tcmemo_2013_215 at bulas v commissioner tcmemo_2011_201 slip op pincite n wb acquisition inc subs v commissioner tcmemo_2011_36 slip op pincite arberg v commissioner tcmemo_2007_244 slip op pincite see howard v commissioner tcmemo_2005_144 slip op pincite prejudice to the other party is a key factor in deciding whether to allow an amendment to the pleadings sec_6662 provides for an accuracy-related_penalty in the amount of of the portion of any underpayment to which the section applies by its terms the section applies to underpayments attributable to any one or more of seven causes including negligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_misstatement see sec_6662 - respondent’s attorney based his motion for the imposition of the penalty on negligence alone see sec_6662 in effect respondent’s motion asks the court to find that the record of petitioners’ deficiency case ie whether petitioners are entitled to deduct the expenses that were disallowed in the notice_of_deficiency includes all of the evidence necessary to determine whether any underpayment_of_tax for is due to petitioners’ negligence and is subject_to the penalty under sec_6662 respondent’s motion does not mention the reasonable_cause exception for underpayments provided by sec_6664 under that exception the sec_6662 penalty is not imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion the regulations describe the facts and circumstances to be taken into account in making the determination including the following the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs respondent’s motion was made at the end of trial indeed respondent’s attorney made the motion immediately before the case was adjourned we do not quarrel with the timing of respondent’s motion a motion under rule b may be made at any time see arberg v commissioner slip op pincite nevertheless except for respondent’s oral motion there was no mention of the accuracy-related_penalty under sec_6662 during these proceedings and thus nothing to suggest that petitioners had any reason to suspect that respondent planned to assert the penalty as a result if we were to grant respondent’s motion and to find that the issue of petitioners’ liability for the accuracy-related_penalty had been tried by implied consent petitioners would be deprived of the opportunity of raising the reasonable_cause exception of sec_6664 in these proceedings we believe that this would result in unfair surprise or prejudice to petitioners in that it would prevent them from presenting evidence that might have been introduced if the issue had been raised earlier in the proceeding see bulas v commissioner tcmemo_2011_201 wb acquisitions inc subs v commissioner tcmemo_2011_36 accordingly we will deny respondent’s motion under rule b to conform the pleadings to the evidence upon consideration of the foregoing an appropriate order will be issued denying respondent’s motion to conform the pleadings to the evidence and decision will be entered for respondent
